COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00353-CV


United Food and Commercial               §    From the 352nd District Court
Workers International Union,
Organization United For Respect at
Walmart, North Texas Jobs With
Justice, Lester Eugene Lantz, and        §    of Tarrant County (352-266419-13)
Does 1-10

v.
                                         §    April 17, 2014
Wal-Mart Stores, Inc.; Wal-Mart Real
Estate Business Trust; Wal-Mart
Realty Company; Wal-Mart Stores
Texas, LLC; Wal-Mart Stores East,        §    Opinion by Justice Walker
LP; and Sam’s East, Inc.


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.   We further order this court’s October 22, 2013

temporary order, which continued provisions of the trial court’s October 9, 2013

temporary restraining order “until disposition of this interlocutory appeal or until

further order of this court,” dissolved as of 5 p.m. on April 17, 2014, and we deny

as moot “Appellants’ Motion For Expedited Reconsideration Of Temporary

Order.”
      It is further ordered that appellants United Food and Commercial Workers

International Union, Organization United For Respect at Walmart, North Texas

Jobs With Justice, Lester Eugene Lantz, and Does 1-10 shall pay all of the costs

of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Sue Walker____________________
                                        Justice Sue Walker